Case: 18-60635      Document: 00515248309         Page: 1    Date Filed: 12/24/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 18-60635                           FILED
                                  Summary Calendar                 December 24, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk

RICARDO BRYAN NEWSOME,

                                                 Plaintiff−Appellant,

versus

STATE OF MISSISSIPPI;
HARRISON COUNTY ADULT DETENTION CENTER;
HARRISON COUNTY CIRCUIT COURT;
GULFPORT POLICE DEPARTMENT; JOEL SMITH; et al.,

                                                 Defendants−Appellees.



                  Appeals from the United States District Court
                     for the Southern District of Mississippi
                                No. 1:18-CV-178




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *

       Ricardo Newsome, Mississippi prisoner #123359, appeals the dismissal
of his 42 U.S.C. §§ 1983 and 1985 complaint as frivolous and for failure to state


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60635     Document: 00515248309      Page: 2    Date Filed: 12/24/2019


                                  No. 18-60635

a claim upon which relief may be granted under 28 U.S.C. § 1915(e)(2)(B). The
district court reasoned that Newsome’s claims challenging his state conviction
and sentence were barred by Heck v. Humphrey, 512 U.S. 477, 486−87 (1994).
The court further reasoned that Newsome’s habeas corpus claim requesting his
immediate release was unexhausted and therefore was subject to dismissal
without prejudice. On appeal, Newsome re-urges his contentions that the state
trial court’s alleged errors resulted in a void conviction and illegal sentence.

      Newsome does not address the district court’s ruling that his suit was
Heck-barred or that his habeas claim was unexhausted. Although this court
liberally construes pro se filings, a pro se party “must still brief the issues and
reasonably comply with the standards of [Federal Rule of Appellate Proce-
dure 28].” Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). When an appel-
lant fails to identify any error in the district court’s analysis, it is the same as
though he had not appealed that issue. Brinkmann v. Dall. Cty. Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because Newsome’s brief does not
address the bases of the district court’s ruling, he has abandoned any challenge
to the dismissal. See id.

      The appeal is without arguable merit and is DISMISSED as frivolous.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2. The
dismissal of this appeal as frivolous and the district court’s dismissal of the
complaint in part as frivolous and for failure to state a claim each count as a
strike for purposes of § 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759,
1761−64 (2015). Newsome is hereby warned that once he accumulates three
strikes, he may not proceed in forma pauperis in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).




                                         2